Que Démocratique dy Congo

Premier feuillet

~
~»
@ \
- J
\ Bs
\ ps

Aistére des Affaires Fonciéres

4 oa Province de : Orieutale.-
Jirection des Titres Immobiliers Ville de . EXEXXXKNXKY
Circonscription Fonciére de Z shono I.- District ,
- BABBATELETE
Division de g Ti+ immobili |
—— itres inn iliers Commune de : XXXXXXAXXKNKX
Cy 2S ae Territoire : Tahuma--

Lotissement - Lamolota--
Usage : Agricole--

CONTRAT D’EMPHYTEOSE
N°S8 /E[TSHPI/E2 DU OL [44 | 201s. -

=" TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :
1°) La République Democratique du Congo représentée par le Gouverneur de Province---
agissant en vertu des pouvoirs qui lui sont conférés par I’Article 183 alinea 4 de la Loi----=
n° 73-021 du 20 juillet 1973 et par l’Article 14 sub. de l'Ordonnance n° 74-148 du 01
juillet 1974, cj-aprés dénommée "LA REPUBLIQUE", de premiére Part jm— HH eee

—— a = aD

ET :
2°") La Société PLANTATIONS ET HUILERIES BU CONGO SeA, immatricul 4@ aliew-----
numéro CB/KIN/EKCCM/ 44 -5_5579, Identification Nationale AO1148Y, ayant son--
“sitge social su muméro 1 de l'A4venue Ngongo-lutete davs ls Commune de la---
Gombe 4 Kinshaea représeatée par Son Directeur Général, MHonsieur--------- =
Z- IWYINDULA NUANISA,

SELLE LD A a a ED SS SD GO ee a CS a SP oT oe oc

Oi ee ee ww ee a ee ee a es SS 2 Se Ses ss & ose: Sa ee Se owe = = wee SS | eee wee

Craprés dénommeé "CEMPHYTEOTE’, de seconde pa " SINGING err age

iit A ETE CONVENU CE QUI SUIT -

Article 1: La République concéde au soussigné de seconde Part, qui accepte un droit

demphyteéose sur une parcelle de terre destinée 4 USage agricole, elevage, d'une
superficie de eos § ha O4e= soc 80. -

Située dans |eCommunedelerritoire de Tahuma,ortant le numéro 8+R-635.~=

du pian cadastral et dont les limites sont représentées sous un liseré vert au
croquis dresse a l'échelle de 1 430.000; éme.

ca wee"

Article 2 :

Le présent contrat est conclu pour un terme de 25 ans prenant cours le 0 [44 | 29757.
a I'expiration duquel il sera renouvelé pour une duree égale pour auta
terrain ait €té mis en valeur et Maintenu conformément aux o
3 contractuelles et réglementaires de l‘emphytéose ;

La redevance annuelle fixée conformément au tarif en vi
Suivantes :

nt que le
bligations

gueur et aux conditions

0085411

j Prix de référence du terrain Deuxieme feuillet
Redevance annuelle
: 1** année 20% soit: FO 18.228,00

2eme année 30% soit: FC  27.342,00
FC 36.456,00

J 3°" année 40 % soit :
4¢me année 45 % soit: FS 41-013, 00
j Seme année 50 % soit : PO 45-570,00

Cette redevance et taxes rémuneératoires sont payables annuellement et par anticipation le
premier janvier de chaque année chez le Comptable des Titres Immobiliers de Tshopo 1-~

Article 3 : LEmphytéote est tenu d'occuper le terrain concédé dans les six mois et d’en
commencer la mise en valeur dans les dix-huit mois de la conclusion du present
Contrat. l'Occupant est tenu de poursuivre de facon ininterrompue et de maintenir
la mise en valeur conformément a la destination du terrain.

Seront considérées comme mise en valeur :

a) Les terres sur six dixiémes au moins de leur surface par des cultures
alimentaires, maraichéres ou fourragéres.

D) Les terres couvertes sur six dixiémes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
a I'Hectare, les bananiers et les papayers devant étre considerés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixigmes au moins de leur surface par des
plantations d'arbres- de boisement-a raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de foréts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de |'Agronomie.

a) Les paturages crées par |'Occupant et les paturages naturels ayant subi une
amelioration a effet permanent et approprie a |'élevage a caractére intensif ;
cest-a-dire drainés ou irrigues si nécessaire et protégés contre ['érosion sur
lesquels seront entretenus des bestiaux a |'élevage ou a |’engrain dont le nombre
minimum sera fixe par le Service Vétérinaire en tenant compte des especes, des
possibilites du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura eté fait sur six dixiemes au moins de leur
Surface par des constructions et installations necessaires a l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,

j abris, etables, dipping-tancks destinés au bétail, garage pour les véhicules,
magasins de stockage.

c) La mise en valeur doit étre rationnelle et effectuée suivant les régles de la
technique moderne.

0085411

Troisieme et dernier feuillet

d) Les cultures sur le sol en déclivité seront établies parallelement aux courbes de
j niveau et toutes les mesures contre erosion seront prises.

e) La mise en valeur des terres ayant une inclinaison de 30 % est interdite de
méme que le boisement dans un rayon de 75 m de source.

{ f) Les conditions de mise en valeur stipulées ci-dessus joueront séparement ou
simultanément pour toute surface.

Article 4 : L'Emphytéote aura la faculté de se libérer des charges de son droit par le
P délaissement des fonds aux conditions et selon les modalites prescrites par les
F soe mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
te d'exécution.

ae Article 5 : L'Emphytéote ne peut changer la destination du terrain concédée sans
a l'autorisation expresse, écrite et préalable de l'autorite qui a concédé le droit.

Article 6: Il appartiendra a |'Emphytéote de faire toute diligence aupres des Autorites
compétentes en vue d'obtenir en temps utile, l'autorisation de batir et la
permission des travaux requise en vertu de la législation sur I'Urbanisme et Sur les
Circonscriptions Urbaines.

Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le present
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sdretes,
spécialement en ses articles 61 4 79, 14 et 145 et 148 a 152, ainsi que ses
mesures d'exécution.

Article 8 : (Clause spéciale)

Article 9 - V'inexécution ou la violation d'une des conditions reprises ci-dessus entrainera la
résiliation de plein droit du droit concéde.

Article 10 : Pour tout ce qui concerne |'exécution du présent contrat, les parties declarent
élire domicile, "LA REPUBLIQUE” dans les bureaux : de la bivision & ISANGL.~
"| 'EMPHYTEOTE" dans les bureaux de te-Gommune-de :lerritoire de Yghuma--

\\parcelle 1° Section Rurale Six Cent Trente-cing-- (1)
» —
~<a IY
oe s “3 0 LES ica! La République

< LA SOCIETE PHC S.A.-, LE GOUVER BE PROVINCE.-
Redevance et taxes remuneratoires
pour un montant total de —____

payées suivant quittance N°#9 €

+3949 qy 2 [AP ldo15

Reese ie Oe {14/2075 =. -~

Le Comptable

(1) Numéro cadastral en toutes lettres

0085411
SECTION R

TERRITOIRE: AKVAA__

(Roouct Pe CORDED CA

PARCELLE :SA_43
SERVICE peCADASH

